 


116 HRES 107 EH: Resolution establishing the Congressional Gold Star Family Fellowship Program for the placement in offices of Members of the House of Representatives of children, spouses, and siblings of members of the Armed Forces who die in the line of duty or certain veterans who die from service-connected disabilities.
U.S. House of Representatives
2019-10-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
116th CONGRESS 
1st Session 
H. RES. 107 
In the House of Representatives, U. S.,

October 29, 2019
 
RESOLUTION 
Resolution establishing the Congressional Gold Star Family Fellowship Program for the placement in offices of Members of the House of Representatives of children, spouses, and siblings of members of the Armed Forces who die in the line of duty or certain veterans who die from service-connected disabilities. 
 
 
1.Short titleThis resolution may be cited as the SFC Sean Cooley and SPC Christopher Horton Congressional Gold Star Family Fellowship Program Act. 2.Congressional Gold Star Fellowship Program (a)EstablishmentThere is established in the House of Representatives the Congressional Gold Star Family Fellowship Program (hereafter in this resolution referred to as the Program) under which, under the direction of the Chief Administrative Officer of the House of Representatives, an eligible individual may serve a 12-month fellowship in the office of a Member of the House of Representatives (including a Delegate or Resident Commissioner to the Congress). 
(b)Exclusion of appointees for purposes of limit on number of employees in Member officesAny individual serving a fellowship under the Program in the office of a Member shall not be included in the determination of the number of employees employed by the Member under section 104(a) of the House of Representatives Administrative Reform Technical Corrections Act (2 U.S.C. 5321(a)). (c)Placement in Member offices in District of Columbia or congressional district of MemberAn individual may serve a fellowship under the Program at the Member’s office in the District of Columbia or the Member’s office in the congressional district the Member represents. 
(d)Eligible individual definedIn this section, the term eligible individual means the child (including a stepchild), spouse, or sibling of— (1)a person who dies in the line of duty while serving as a member of the Armed Forces (including the reserve components and the National Guard), regardless of the duty status of the member while serving, unless such death was the result of the willful misconduct of the member; or 
(2)a veteran who dies from a service-connected disability (as defined in section 101 of title 38, United States Code) during the 4-year period beginning on the date of the last discharge or release of the veteran from the Armed Forces. (e)RegulationsThe Program shall be carried out in accordance with regulations promulgated by the Committee on House Administration. 
 
Cheryl L. Johnson,Clerk.
